Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of species: nuclear localization element in the reply filed on 4/22/2021 is acknowledged.
	In response to an Interview with the Examiner on 5/18/2021, amended claims 20, 27-28, 37, 39, 41, 44-46, (5/24/2021), and previously presented claims 29-35, 38, 40, 42-43, were submitted by Applicant, and are under consideration by the Examiner.
	Claims 1-19, 21-26, and 36 have been canceled.
Information Disclosure Statement: 
3.	The information disclosure statement filed on 12/5/2019, has been received and complies with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
Reasons for Allowance
6.	The following is an Examiner's Statement of Reasons for Allowance: 

A-B-C-D-E, E-D-C-B-A, A-B-D-C-E; and E-C-D-B-A, wherein:
A is an IL-13Rα2 binding ligand and comprises IL-13, a mutant of IL-13, or an IL-13Rα2
binding fragment thereof;
B is a cytosol localization element and comprises a Pseudomonas exotoxin or diphtheria
toxin translocation domain;
C is a subcellular compartment localization signal element and comprises a nuclear localization element a lysosomal localization element, or a mitochondrial localization element;
D is a first effector molecule, wherein said first effector molecule comprises a therapeutic
agent or a detectable group; and
E is a second effector molecule that is present or absent and when present comprises a
therapeutic agent or a detectable group,
wherein the first or second effector molecule comprises a detectable group, 
to a cell or group of cells and detecting the detectable group coupled to said compound.
The fusion protein recited in the claims is free of the prior art by virtue of its structure. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the claimed method is an alternative method for detecting IL-13Rα2 expressing cells.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646